MEMORANDUM DECISION                                                     FILED
                                                                   Aug 26 2016, 6:16 am

Pursuant to Ind. Appellate Rule 65(D),                                  CLERK
                                                                    Indiana Supreme Court
this Memorandum Decision shall not be                                  Court of Appeals
                                                                         and Tax Court
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Evan K. Hammond                                          Gregory F. Zoeller
Grant County Public Defender                             Attorney General of Indiana
Marion, Indiana
                                                         Richard C. Webster
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Micah Ormsby,                                            August 26, 2016
Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         27A02-1511-CR-1965
        v.                                               Appeal from the Grant Superior
                                                         Court
State of Indiana,                                        The Honorable Jeffrey Todd,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         27D01-1209-FD-209



Barnes, Judge.



Court of Appeals of Indiana | Memorandum Decision 49A02-1511-CR-1965 | August 26, 2016      Page 1 of 5
                                             Case Summary
[1]   Micah Ormsby appeals the trial court’s decision revoking his probation

      following his admission that he violated his probation. We dismiss.


                                                     Issue
[2]   Ormsby raises one issue, which we restate as whether the trial court abused its

      discretion by revoking Ormsby’s probation based on Ormsby’s admission that

      he violated his probation because of new criminal charges being filed against

      him in Florida.


                                                     Facts
[3]   On April 12, 2013, pursuant to a written plea agreement, Ormsby pled guilty in

      Grant County to Class D felony domestic battery in the presence of a child.

      Ormsby was sentenced to three years with 180 days executed and the remainder

      suspended to supervised probation.


[4]   On August 12, 2013, the State filed a petition to revoke Ormsby’s probation,

      alleging that he had violated the terms and conditions of his probation by

      committing a new crime of Class A misdemeanor false informing and by

      violating his curfew. On December 31, 2013, the State filed an amended

      petition to revoke probation. On July 22, 2014, Ormsby admitted to violating

      the conditions of his probation. The trial court ordered Ormsby to serve six

      months of his previously-suspended sentence and, upon completion of this

      term, ordered him to return to probation.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1511-CR-1965 | August 26, 2016   Page 2 of 5
[5]   On August 18, 2015, the State filed a second Petition for Revocation of

      Probation alleging that, while on probation, Ormsby committed and was

      charged with the crimes of burglary of a conveyance and grand theft in Florida.

      On October 19, 2015, Ormsby admitted to violating his probation. Based on

      Ormsby’s admission, the trial court revoked Ormsby’s probation and ordered

      him to serve the remainder of his previously-suspended sentence in the Grant

      County Jail. Ormsby now appeals.


                                                  Analysis
[6]   Ormsby argues that the trial court abused its discretion when it revoked his

      probation and ordered him to serve the remainder of his previously-suspended

      sentence. “Probation is a matter of grace left to trial court discretion, not a right

      to which a criminal defendant is entitled.” Prewitt v. State, 878 N.E.2d 184, 188

      (Ind. 2007). “The trial court determines the conditions of probation and may

      revoke probation if the conditions are violated.” Id.


[7]   Proof of a single violation of the conditions of a defendant’s probation is

      sufficient to support a trial court’s decision to revoke probation. Hubbard v.

      State, 683 N.E.2d 618, 622 (Ind. Ct. App. 1997). Upon a finding of a probation

      violation, a trial court may: (1) continue the person on probation, with or

      without modifying or enlarging the conditions; (2) extend the person’s

      probationary period for not more than one year beyond the original

      probationary period; and (3) order execution of all or part of the sentence that

      was suspended at the time of initial sentencing. Ind. Code § 35-38-2-3(g). “If


      Court of Appeals of Indiana | Memorandum Decision 49A02-1511-CR-1965 | August 26, 2016   Page 3 of 5
      there is substantial evidence of probative value to support the trial court’s

      conclusion that a probationer has violated any condition of probation, we will

      affirm its decision to revoke probation.” Braxton v. State, 651 N.E.2d 268, 270

      (Ind. 1995).


[8]   We first address the State’s argument that Ormsby’s appeal should be dismissed

      because the proper way to challenge the revocation of his probation is by a post-

      conviction relief proceeding, and not a direct appeal, which Ormsby employs in

      this case. “[Under] Indiana law an error premised upon a guilty plea must be

      brought by a petition for post-conviction relief.” Huffman v. State, 822 N.E.2d

      656, 660 (Ind. Ct. App. 2005). In Huffman, we dismissed an appeal challenging

      a probation revocation after the defendant pled guilty to a violation. Id.


[9]   Ormsby specifically contends that, although he admitted to violating the terms

      of his probation based on new criminal charges being filed against him in

      Florida, he did not admit that he committed those offenses. During Ormsby’s

      hearing on a petition of revocation, Ormsby admitted twice to violating his

      probation.

              The Court: You’re going to admit that you violated the terms of
              your probation but you have no agreement as to the disposition
              or sentence. Is that right?


              The Defendant: Yes your Honor.


      Tr. p. 5



      Court of Appeals of Indiana | Memorandum Decision 49A02-1511-CR-1965 | August 26, 2016   Page 4 of 5
               The Court: Okay. And, uh, you’re admitting that you have, in
               fact, violated the terms of your probation here today. Correct?


               The Defendant: Yes your Honor.


       Id. at 9.


[10]   As in Huffman, Ormsby admitted to violating his probation and cannot

       challenge the revocation on direct appeal. This issue is more properly presented

       by way of a petition for post-conviction relief.


                                                 Conclusion
[11]   Ormsby cannot challenge the revocation of his probation on direct appeal given

       his admission that he violated his probation. We dismiss.


[12]   Dismissed.


       Vaidik, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1511-CR-1965 | August 26, 2016   Page 5 of 5